DETAILED ACTION

Claim 1 is  pending in this Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

	Claim 1 is provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 respectively of Patent Application No. 11,210,313 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed language of 1 of the instant application are similar to the limitations in claims 1-20 of Patent Application No. 11,210,313 B2.  Specially, the claimed language of  “A system, comprising: a memory configured to receive and store a dataset; and 5 a processor configured to receive data to form a first input using a user interface at a computing device as a first user interface element to initiate creation of a dataset based on a set of data, to activate a programmatic interface to facilitate the creation of the dataset responsive to receiving the first input, to cause transformation of the set of data from a first format to an atomized format to form an atomized dataset comprising a triple 10 data point configured to be stored in a triplestore, to monitor the creation of the dataset, to present data representing a status on the user interface of at least a portion of the creation of the dataset, the status depicting that the atomized dataset is linked to at least one other dataset to form a linked dataset, wherein one or more portions of a created dataset are disposed in different memories, to calculate automatically dataset attributes of the linked 15 dataset in which a link is established with the atomized dataset, to generate a plurality of sub-queries each of which is configured to access at least one of different memories, and to retrieve data representing query results from the at least one of the different memories” as recited in claim 1 of the instant applicant is similar to the limitations of “A system, comprising: a memory configured to receive and store a dataset; and a processor configured to receive data to form a first input using a user interface at a computing device as a first user interface element to initiate creation of a dataset based on a set of data, to activate a programmatic interface to facilitate the creation of the dataset responsive to receiving the first input, to cause transformation of the set of data from a first format to an atomized format to form an atomized dataset comprising a triple data point configured to be stored in a triplestore, to monitor the creation of the dataset, to present data representing a status on the user interface of at least a portion of the creation of the dataset, the status depicting that the atomized dataset is linked to at least one other dataset to form a linked dataset, wherein one or more portions of a created dataset are disposed in different memories, to calculate automatically dataset attributes of the linked dataset in which a link is established with the atomized dataset, to generate a plurality of sub-queries each of which is configured to access at least one of different memories, and to retrieve data representing query results from the at least one of the different memories” in claim 1 of Patent Application No. 11,210,313 B2. 


                                                               Conclusion

2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

                                       


                                     

                                  



                                                  









                                        Contact Information
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T NGUYEN whose telephone number is (571)270-1757.  The examiner can normally be reached on Mon-Thurs 6-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the 
examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from 
the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Oct. 19, 2022
/KIM T NGUYEN/Primary Examiner, Art Unit 2153